TuRLEr, J.
delivered the ópirííoií of the court.-
The only question made by thé plaintiff in error, dpon the case agreed, is, whether this action of debt is well brought. It has long been settled, that the action of debt and indebita-tus assumpsit are concurrent remedies upon all simple contracts, where the sum to be recovered is made certain, either by the contract of the parties, or by operation of law; indeed the action of indebitatus assumpsit only became the common remedy upon such contracts, in order to avoid the wager of law, allowed upon actions of debt, as the action of debt is now about to supersede the action of indebitatus assumpsit, to avoid the operation of the statute of limitations of three years. Is the sum sought to be recovered in this case specific and certain? Unquestionably it is so, by thé operation of law. A joint judgment had been obtained against the plaintiff and defendants ip error, which was paid by the defendants. What does the law say upon this? that, as to one half of the amount, it is money laid out and expended for the use of the plaintiff by the defendant, and implies a promise to pay it; no other action than debt, or indebitatus assumpsit, could have been brought, for the contract is not express, but implied. Let the judgment be affirmed.
Judgment affirmed.